DETAILED ACTION
This office action is response to 03/31/2022. Claims 1-41 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 3-13 in Remarks, filed 03/31/2022, with respect to claims 1-41  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutz (US 8786425 B1) (hereinafter Hutz) in view of Trundle (US 8988215 B1), have been fully considered and are persuasive.  Applicant also filed eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-41 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, 23, 27 and 34, 37, the prior art of record, specifically Hutz (US 8786425 B1)  teaches an electronic system comprising: at least one processor; and at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: collecting data sensed by a monitoring system that monitors a property of a user; aggregating collected data over a period of a time; detecting, within aggregated data, patterns of recurring events; and based on detecting the patterns of recurring events within the aggregated data, taking action related to the monitoring system based on the detected patterns of recurring events within the aggregated data, wherein taking action related to the monitoring system based on the detected patterns of recurring events (FIG. 1A, property 10 (e.g., home), in-home monitoring system includes control panel 20, front door sensor 22, motion sensor 24, back door sensor 26, col. 29, lines 13-17, determining to suggest notification alert in response to data sensed by monitoring system indicating activity that is inconsistent with detected patterns).
Prior art of record, Trundle (US 8988215 B1) teaches a system for monitoring a property, the system comprising: a monitoring system that is configured to monitor a property and includes one or more sensors that are installed at the property and that are configured to sense attributes of the property; a native mobile device monitoring application loaded onto a mobile device that is provided separately from the monitoring system, the native mobile device monitoring application including instructions that, when executed by the mobile device, cause mobile device to perform operations comprising: causing display, on a display device of the mobile device, of a control interface area that enables a user to provide user input to control the monitoring system; receiving user input defining a control operation for monitoring system based on control interface area and based on received user input (col. 19, lines 49-60, system 100 tracks geographic location relative to property monitored and compare geographic location and send alert related to geographic location when moved outside based on comparison data).
However, the prior arts of record fail to teach, make obvious, or suggest, a method comprising: determining that the event is inconsistent with at least one criterion, wherein the at least one criterion comprises a behavioral pattern of a user associated with the security system; and  an alert notification indicating a location of one or more other users associated with the security system, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-41 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/               Primary Examiner, Art Unit 2689